IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00316-CR
 
Kassandra Maxwell,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 85th District Court
Brazos County, Texas
Trial Court # 04-01260-CRF-85
 

MEMORANDUM 
Opinion

 




          Appellant has filed a motion to
dismiss this appeal.  We have not issued
a decision in this appeal.  Appellant
personally signed an affidavit attached to the motion.  The Clerk of this Court has sent a duplicate
copy to the trial court clerk.  See Tex.
R. App. P. 42.2(a). 
Accordingly, the motion is granted, and the appeal is dismissed.
                                                                   PER
CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna




Appeal dismissed
Opinion delivered and filed April 20, 2005
Do not publish
[CR25]